DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 12/16/21.
Claims 25-42 are currently pending and have been examined.

Drawings
The drawings are objected to because Figure 7, Box 206 reads “Store Cop-Paste Flag for Medical Y Document”.  Presumably, it is intended to read “Store Copy-Paste Flag for Medical Document”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 25 is rejected for lack of adequate written description. Claim 25 contains recitation of the limitation “the computing device determines the risk level based upon the percentage match and whether the copy-paste passage has an intradocument conflict”. The specification does not appear to contain support for the concept of using or presence of intradocument conflict, but not both.  
Claim 25 is rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
 
Specifically, the claim recites “the computing device determines the risk level based upon the percentage match and whether the copy-paste passage has an intradocument conflict.” The Applicant has provided no disclosure of how the computing system uses 
The Specification states: [0037] “In one example, the risk level may be defined as one of a low risk level or a high risk level, the high risk level exceeding the risk threshold and the low risk level not exceeding the risk threshold. In other words, copy-paste passages having a low risk level may not need to be addressed by the physician or other user, whereas copy-paste passages having a high risk level may benefit from additional attention from the user. In other examples, the risk level may be described as a "no risk" level and a "risky" level, where copy-paste passages are identified as having no risk or at least some risk. The passages determined to have at least some risk exceeding the risk threshold of no risk. Alternatively, the risk level may include three or more different risk levels ( e.g., a scale of 1 to 5 or a scale of 1 to 10) to more specifically quantify the risk of each copy-paste passage.”. Para. 0062 discloses “risk analysis module 68 may determine different risk levels based on different thresholds of percent identical text. A copy-paste passage over 80 percent identical may indicate a medium risk level and a copy-paste passage over 90 percent identical may indicate a high risk level.” It is unclear how a percentage match and an intradocument conflict are used to determine a risk level.  
This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented. The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
Dependent Claims 26-42 inherit the deficiencies of their respective parent claim and are subsequently rejected.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 25-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a method (claims 25-42) which recite steps of displaying information on different portions of a display, determining that a passage was copied from a portion of another document, determining a percentage match between the copy-paste passage and the portion of the other document and displaying the percent match which indicates a percentage of identical text between the copy-paste passage and the portion of the other document, determining whether the copy-paste passage has an intradocument conflict, and determining a risk level based upon the percentage match and whether the copy-paste passage has an intradocument conflict.   (Step 1: Yes)
These limitations of Claim 25, as drafted, under the broadest reasonable interpretation, are directed to performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 28, 29, 30, reciting particular aspects of 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a/the computing device” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0048], [0075], [0076], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “a first portion of the display screen displays a medical document”, “a second portion of the display screen displays an identification of a copy-paste passage for the medical document and a match indicator for the copy-paste passage”, “a third portion of the display screen displays a risk level for the medical document”, “displays the percentage match as the match indicator”, amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “where the percentage match indicates a percentage of identical text between the copy-paste passage and the portion of another medical document”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 28-30, 36, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 28-35, 38-39, 42, additional limitations which add insignificant extra-solution activity to the abstract idea, claims 26, 27, 37, 40-41, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as displaying a medical document on a first portion of a screen, displaying an identification of a copy-paste passage from a medical document with a match indicator on a second portion of a display screen, displaying a risk level for a medical document on a third portion of a display screen, displaying the percentage match as the match indicator, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amounts to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., Claims 28-29, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); Claim 31-32, 36, 42.  Looking at the limitations as an ordered combination adds nothing that is not already present when 
		Dependent claims 26-42, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. (Step 2B: No)
		For the reasons stated, Claims 25-42 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112(a) Rejections
	Applicant’s arguments pertaining to the 112(a) written description rejection of Claim 26 are withdrawn in view of Applicant’s remarks and citations to relevant portion of specification and drawings.  

112(b) Rejections
	 Applicant’s arguments pertaining to the 112(b) indefiniteness rejection of Claim 25 for the limitations beginning with “a second portion of the display…” and “match indicator” have been fully considered and are persuasive. These 112(b) rejections have been withdrawn.  

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive. On page 4, Applicant asserts that claims are not directed to an abstract idea but rather to a specific way to process and present data relating to copy-paste passages and risk levels of medical documents and asserts that Claim 25 encompasses a specific configuration to display information relating to copy-paste passages in medical documents and risk levels. Examiner respectfully disagrees; as shown above in 101 section, the analysis identifies how Claim 25 is directed to an abstract idea.  
	On page 25, Applicant argues that even if the claims are directed to an abstract idea,   they integrate it into a practical application of identifying risk levels in medical documents and that the claims recite the practical application of displaying an identification of the copy-paste passage. Examiner respectfully disagrees that these integrate the abstract idea into a practical application. Applicant asserts that Claim 25 addresses the problem of inaccurate or erroneous information being copied and pasted from one medical document to another and cites to paras. 23-24 of specification. Examiner notes that the problem described is a problem with human error (copying and pasting the wrong information or pasting content into the wrong location in a document) and not a problem due to the technological environment to which the claim is confined (a computer system); see MPEP 2106.04(d), specifically, 2106.04(d)(1).  
	Regarding reference to prior Office Action citing FairWarning, the 101 section has been updated and no longer references this case. However, Examiner notes that the claims as drafted do not identify a problem and solution, as merely identifying copying between documents and using a match indicator does not constitute a “problem”. 
	Regarding arguments at bottom of page 5-page 6 pertaining to Step 2B, Applicant argues the inventive concepts of the second and third portions of the display screen which can “improve the evaluation of medical documents subject to copy and paste functionality”. As 
	Regarding arguments on page 6 pertaining to citing to paragraph 76 and “generic computing components”, Examiner respectfully maintains the position that the computing device as described is considered to be comprised of generic computing components. As disclosed, the computing device and its functions do not amount to more than generic computing components.  
	Regarding prior Office Action’s citations to Bancorp and Ultramercial, the 101 section above has been updated and no longer references this case. 
	Regarding Claims 36-37, on page 7, Applicant argues that the claims are eligible for their base claim 25 and because the feature described provides the advantage and practical application of making the copy-paste and risk level analysis more accurate. Examiner respectfully disagrees; as stated above, Applicant has not identified a problem caused by the technology itself to which the claimed invention proposes a solution or improvement; as such, no practical application is present. The same rationale applies to the arguments pertaining to Claims 38-41 on page 7.  		
For the reasons described here, the 101 rejection is maintained. 	

103 Rejections
	The 103 rejections are withdrawn in view of Applicant’s arguments in remarks dated 12/16/21. The closest prior art is understood to be the art of record. Specifically, as shown in the AMIA reference, displaying a medical document on a first portion of a display screen and displaying an identification of a copy-paste passage for a medical document and a match indicator (e.g., marked up progress notes) on a second portion of the display screen is known, as is using a computing device to determine that the copy-paste passage was copied from a portion of another medical document. Additionally, as shown in the Plagiarism reference, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        

/JONATHAN DURANT/Primary Examiner, Art Unit 3619